19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 1 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 2 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 3 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 4 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 5 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 6 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 7 of 8
19-50098-amk   Doc 14   FILED 02/05/19   ENTERED 02/05/19 05:51:45   Page 8 of 8
